       CASE 0:20-cv-01218-PAM-BRT Document 3 Filed 05/21/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

  Abdiaziz A. D.,                                             Civ. No. 20-1218 (PAM/BRT)

                          Petitioner,

  v.                                                                ORDER

  William Barr, Kevin McAleenan, Thomas
  Homan, Peter Berg, Kurt Freitag,

                          Respondents.



       IT IS HEREBY ORDERED that:

       1.     Respondent is directed to file an answer to the petition for a writ of habeas

corpus of Abdiaziz A.D. within 30 days of this order certifying the true cause and proper

duration of Abdiaziz’s confinement and showing cause why the writ should not be

granted in this case.

       2.     Respondent’s answer should include:

              a.        Such affidavits and exhibits as are needed to establish the lawfulness
                        and correct duration of Abdiaziz’s incarceration, in light of the
                        issues raised in the petition;

              b.        A reasoned memorandum of law and fact fully stating respondent’s
                        legal position on Abdiaziz’s claims; and

              c.        Respondent’s recommendation on whether an evidentiary hearing
                        should be conducted in this matter.




                                               1
      CASE 0:20-cv-01218-PAM-BRT Document 3 Filed 05/21/20 Page 2 of 2



             3.     If Abdiaziz intends to file a reply to respondent’s answer, he must do

so within 30 days of the date when the answer is filed. Thereafter, no further

submissions from either party will be permitted, except as authorized by Court order.

      4.     Abdiaziz’s application to proceed in forma pauperis (Doc. No. 2) is

GRANTED.




  Dated: May 21, 2020                           s/ Becky R. Thorson
                                                BECKY R. THORSON
                                                United States Magistrate Judge




                                            2
